 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10   ERIN CHRISTENSEN,                                     Case No. 2:18-cv-02776-MCE-KJN
11                       Plaintiff,                        ORDER GRANTING JOINT EX
                                                           PARTE APPLICATION TO MODIFY
12            v.                                           THE PRETRIAL SCHEDULING
                                                           ORDER
13   GOODMAN MANUFACTURING
     COMPANY, a corporation; GOODMAN
14   DISTRIBUTION, INC., a corporation;
     DAIKIN GLOBAL, a corporation; and Does                Judge:      The Hon. Morrison C. England
15   1-10, inclusive,
                                                           Complaint Filed: 7-3-2018
16                       Defendants.                       FAC Filed: 8-9-2018
17

18
              The Court, having reviewed the parties’ Joint Ex Parte Application to Modify the Initial
19
     Pretrial Scheduling Order, and finding good cause appearing therefor, hereby grants the
20
     Application and orders that:
21
              1.     The deadline for the Parties to complete discovery shall be moved from October
22
                     15, 2019, to April 15, 2020.
23
              2.     The date of designation of expert witnesses shall be moved from December 13,
24
                     2019, to June 15, 2020.
25
              3.     The date of designation of supplemental expert witnesses shall be moved from
26
                     January 10, 2020, to July 15, 2020.
27

28
                                                      1
             ORDER GRANTING JOINT EX PARTE APPLICATION TO MODIFY SCHEDULING ORDER
     58885131v.1
 1            4.   The deadline for the parties to file dispositive motions shall be moved from April

 2                 10, 2020, to October 12, 2020.

 3            IT IS SO ORDERED.

 4   Dated: September 13, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
             ORDER GRANTING JOINT EX PARTE APPLICATION TO MODIFY SCHEDULING ORDER
     58885131v.1
